Citation Nr: 9911377	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for narcolepsy.  

4.  Entitlement to service connection for right-sided 
peripheral neuropathy.  

5.  Entitlement to service connection for a bilateral eye 
disorder with swollen eyelids.  

6.  Entitlement to service connection for a right wrist 
disorder.  

7.  Entitlement to service connection for carpal tunnel 
syndrome.  

8.  Entitlement to service connection for a left hand injury.

9.  Entitlement to service connection for anal fissures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1977 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  The claims folder was transferred to 
the RO in St. Louis, Missouri at a later date.  

The Board notes that the Baltimore RO advised the veteran by 
letter attached to the substantive appeal that the Board did 
not offer personal hearings before the Board in that office, 
that the veteran must appear before VA field personnel if he 
wished to have a hearing in Baltimore, and that he must 
appear in Washington, D.C. if he wished to have a hearing 
before a member of the Board.  The veteran signed the 
attached letter signifying a desire to have a hearing before 
VA field personnel in Baltimore.  That hearing was conducted 
in August 1996.  The Board is satisfied that the veteran has 
been afforded an opportunity for a hearing before the Board 
and opted against such a hearing.     


REMAND

During the veteran's August 1996 hearing, he testified that 
he received additional medical treatment at Fort Meade and 
Walter Reed Hospital in 1994.  Following the hearing, in 
February 1997, the RO sent the veteran a letter requesting 
that he complete the attached VA Form 21-4142, Authorization 
for Release of Information for Fort Meade and Walter Reed 
Hospital.  The RO received no response from the veteran.  At 
about the same time, the veteran was scheduled for a VA 
examination.  He failed to report.  

Thereafter, in November 1997, the veteran's representative 
informed the RO that the veteran had moved to Kansas City, 
although the exact date of the move was not provided.  The 
veteran was afforded another VA examination when the claims 
folder was transferred to the St. Louis RO.  However, it does 
not appear that the St. Louis RO attempted to secure the 
medical records from Fort Meade and Walter Reed Hospital 
previously sought by the Baltimore RO.  Although there is no 
indication in the claims folder that the February 1997 letter 
was returned to the RO as undeliverable, the Board cannot be 
sure that the veteran actually received the request for 
information.  Thus, the RO should again provide the veteran 
with the opportunity to supply the information necessary to 
secure these medical records.     

The Board also notes that, since the veteran has moved, he 
may be receiving VA or private medical care.  If so, the RO 
should attempt to obtain those records as well.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and specifically request that he 
complete copies of VA Form 21-4142, 
Authorization for Release of Information, 
for Fort Meade and Walter Reed Hospital.  
He should be asked to provide the dates 
of treatment.  In addition, the RO should 
also ask that the veteran complete 
authorizations allowing for release of 
information for any VA or private medical 
facility at which he has received care 
since moving to Kansas City.  He should 
be asked to provide the names, addresses 
and dates of treatment. With the 
completed releases, the RO should attempt 
to obtain the veteran's medical records.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for tension headaches, a right 
ankle disorder, narcolepsy, right-sided 
peripheral neuropathy, a bilateral eye 
disorder with swollen eyelids, a right 
wrist disorder, carpal tunnel syndrome, a 
left hand injury, and for anal fissures.  
If the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the veteran's claim.  The veteran is free to 
submit additional evidence as desired.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



